Citation Nr: 0325018	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-17 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. Juarbe


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

REMAND

The veteran served on active duty from December 1940 to 
October 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a psychiatric disorder, classified as 
schizophrenia.  In December 2000 the Board determined that 
new and material evidence had been submitted and reopened the 
claim, and further remanded to case to the RO for further 
development.

The case was returned to the Board in February 2003.  The 
Board then undertook additional development of the issue of 
service connection for schizophrenia pursuant to 38 C.F.R. 
§ 19.9(a)(2).  As a result of the development, a VA medical 
examination was conducted.  However, the United States Court 
of Appeals for the Federal Circuit recently invalidated the 
regulations that permitted the Board to consider additional 
evidence without prior RO review in absence of a waiver of 
such review by the veteran or his representative.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  The RO has 
not had the opportunity of reviewing the additional evidence 
in conjunction with the veteran's claim.

For the above reason, this case must be remanded for the 
following action:  

The RO should readjudicate the veteran's 
claims considering all the evidence added 
to the record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, containing notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence added to the record since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response,

Thereafter, the case should be returned to the Board for 
further appellate consideration.  An appropriate period of 
time should be allowed for response.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

